Citation Nr: 1444989	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-15 462	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right leg amputation claimed to be the result of peripheral artery disease.

2.  Entitlement to nonservice connected pension, including special monthly pension (SMP).

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or because of being housebound (HB).


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1957 to December 1959 and from March 1961 to January 1962.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, he testified at an October 2012 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A copy of the hearing transcript has been associated with the claims file, so is of record.

Rather than immediately adjudicating the claims for service connection for the right leg amputation and SMC, the Board is remanding these claims to the Agency of Original Jurisdiction (AOJ) for further development.  Whereas the Board, instead, is going ahead and deciding the remaining claim of entitlement to nonservice connected pension, including SMP.

Also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's verified active military service from January 1957 to December 1959 and from March 1961 to January 1962 was not during a period of war.


CONCLUSION OF LAW

The criteria are not met for basic eligibility for nonservice-connected pension benefits, including SMP, and, to the extent he did not have qualifying service, the Veteran has failed to state a claim upon which relief may be granted.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and preferably prior to an initial unfavorable decision on a claim by the AOJ, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should address all elements of the claim, so, in the service-connection context, including the "downstream" disability rating and effective date elements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Here, though, as will be explained, there is no legal basis upon which the nonservice-connected pension benefits, including SMP, sought may be awarded, so the appellant's claim must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The notice-and-duty-to-assist provisions of the VCAA have no effect or application in an appeal, as here, where the law and not the underlying facts or development of the facts is dispositive of the claim.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

II. Analysis

Pursuant to 38 U.S.C.A. § 1521(a) (West 2002), nonservice-connected pension is a benefit payable by VA to a Veteran who is permanently and totally disabled from nonservice-connected disability not the result of his willful misconduct.  Two prerequisites for basic eligibility generally are that a Veteran must have served in the active military, naval, or air service for 90 days or more and the service must be during a recognized period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

A veteran of a period of war who is permanently and totally disabled, and who is in need of regular A&A or is HB, is entitled to increased pension, i.e., SMP.  38 U.S.C.A. §§ 1502 , 1521 (West 2002); 38 C.F.R. § 3.351(a)(1) (2013).  As this is an increased pension benefit, the other criteria for 90 days of wartime service still apply.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

While certainly commendable in its own right, the Veteran did not have this requisite wartime service to satisfy the criteria for nonservice-connected pension, let alone an increased rate of pension (SMC), even if needing regular A&A or on account of being HB.

The beginning and ending dates of each war period are set forth in 38 C.F.R. § 3.2.  This regulation indicates the Korean Conflict began on June 27, 1950 and ended on January 31, 1955.  38 C.F.R. § 3.2(e).  The next war period, the Vietnam Era, lasted from August 5, 1964 to May 7, 1975.  38 C.F.R. § 3.2(f).

The Veteran indicated in his application for benefits, and his DD Form 214 confirms, that he had active military service from January 1957 to December 1959 and from March 1961 to January 1962, so during the intervening years between these two wars.  He has asserted that he was stationed in Lebanon in 1958 and in Laos prior to the Vietnam War, therefore that he did serve during wartime.  But the dates of the periods of war are expressly set forth in the regulation, and his service clearly was between the Korean Conflict and Vietnam Era.  See 38 C.F.R. § 3.2.  Thus, despite his contentions, he did not have any wartime service.

Because he does not have the requisite wartime service to meet the criteria for basic eligibility for pension benefits - both nonservice-connected pension and at the increased rate of SMP - he is ineligible for these benefits as a matter of law.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  Consequently, there is no legal basis on which his claim may be granted.  As the law and not the evidence is dispositive, the claim is denied because of lack of legal entitlement.  Sabonis, 6 Vet. App. at 430; Duro v. Derwinski, 2 Vet. App. at 530, 532 (1992); 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.4, 3.41.

ORDER

The claim for nonservice connected pension, including SMP, is denied.


REMAND

As concerning the other two claims that also are at issue in this appeal, the Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - these others claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran contends that his right leg amputation is the result of his service so a consequent service-connected disability.  Specifically, he testified during his October 2012 hearing that he first had trouble with his right leg in 1957 during basic training.  He further stated that he had noticed poor circulation in this leg during his service, as well.

The duty to assist requires VA to provide an examination for a medical opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of the disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Court has clarified that this third McLendon element is a "low threshold" and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.

The Veteran has not been provided a VA compensation examination regarding the etiology of his right leg amputation and purported relationship with his military service.  Therefore an examination should be provided for this necessary medical opinion concerning the cause of this claimed disability.

With regards to the claim for SMC based on the need for regular A&A or because of being HB, this claim is dependent on the outcome of the claim for service connection for the right leg amputation, therefore these claims are "inextricably intertwined."  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more claims are inextricably intertwined if resolution of one could have significant impact on the resolution of the other).  As such, the Board must also temporarily defer consideration of this derivative SMC claim.

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's right leg amputation, including especially in terms of the likelihood (very likely, as likely as not, or unlikely) that what ultimately caused it - including the peripheral artery disease - initially manifested during his active military service from January 1957 to December 1959 and from March 1961 to January 1962, even if not complained about, diagnosed, or treated during his service.

The examiner must specifically comment on the Veteran's contentions that he first had leg trouble, including poor circulation, during his service.

It is essential the claims file be made available to and reviewed by the examiner.  All necessary diagnostic testing and evaluation must be performed.  The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

2.  Then readjudicate this claim, also the derivative SMC claim, in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran a Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


